Citation Nr: 0922939	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-27 455	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk




INTRODUCTION

The Veteran had active service from May 1951 to April 1953.

In July 2008, the Board remanded this case for further 
evidentiary analysis, including a VA audiological 
examination.  The additional development prescribed in those 
decisions having been completed, the case was returned to the 
Board for further appellate review.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent evidence is at least in equipoise as to 
whether the Veteran's current bilateral hearing loss is 
causally related to in-service noise exposure.

3.  The competent evidence is at least in equipoise as to 
whether the Veteran's current bilateral tinnitus is causally 
related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Any error in the 
failure to provide notice involving the downstream elements 
of rating and effective date is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran's service treatment records 
(STRs) are, unfortunately, not available.  The record reveals 
substantial efforts by the RO to obtain these records, 
including multiple requests to the National Personnel Records 
Center (NPRC).  The NPRC has informed the RO that the 
Veteran's service records may have been destroyed in the July 
1973 fire.  Consequently, in a letter dated in March 2006, 
the RO made a formal finding on the unavailability of service 
records.  The Board is satisfied that the RO has taken all 
necessary steps to secure STRs and, given the responses from 
the NPRC, that additional efforts would be futile.  38 
U.S.C.A. § 5103A(b).  The Veteran has been informed that his 
service records are unavailable.  See McCormick v. Gober, 14 
Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In a case such as this, where STRs are 
unavailable through no fault of the Veteran, the Board is 
mindful of the heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he contends resulted from in-service 
noise exposure.  Specifically, in his July 2005 notice of 
disagreement, he indicated exposure to artillery fire and 
noted one instance in which a 25-pound artillery round 
exploded right next to the jeep he was driving.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, organic disease of the nervous system, which 
includes sensorineural hearing loss, is deemed to be a 
chronic disease under 38 C.F.R. § 3.309(a) and, as such, 
service connection may be granted if the evidence shows that 
the disease manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

In the present case, as noted above, the STRs are unavailable 
to show whether the Veteran had any diagnosis or treatment 
for bilateral hearing loss or tinnitus in service.  Pursuant 
to the July 2008 remand, attempts to obtain records from Camp 
Drew medical facility in Japan were unsuccessful.  A call to 
Wounded Warriors established that Camp Drew was closed and 
the land was returned to Japan after the Korean Conflict.  
Morning and sick reports were received, and confirmed that 
the Veteran was in the hospital in August 1952, though the 
indicated treatment did not relate to hearing loss or 
tinnitus.   

With respect to in-service injury, the Veteran has stated 
that he was exposed to a "British twenty-five pounder" 
artillery round in 1952.  Because the Veteran's STRs are 
unavailable, the Board gives the Veteran the benefit of the 
doubt when considering the available evidence.  Here, the 
Veteran has consistently contended that he experienced 
bilateral hearing loss and tinnitus subsequent to the 
"British twenty-five pounder" incident.  The Board finds 
the Veteran's assertions credible regarding the in-service 
explosion, because his contentions have remained consistent 
from his October 2003 claim through his November 2008 VA 
audiological examination.  Moreover, a review of the 
Veteran's DD Form 214 indicates that his duty assignments 
related to field radio repair.  As the Veteran contends to 
have been exposed to the artillery round while driving a 
truck, this appears consistent with the types and 
circumstances of his service pursuant to 38 U.S.C.A. 
§ 1154(a), further lending to his credibility.  

Based on the foregoing, it is determined that the Veteran was 
exposed to loud noise during active service.  Moreover, 
competent evidence of record, including a November 2008 VA 
audiologic examination reveals current hearing loss meeting   
the standard of impaired hearing for VA compensation purposes 
as set forth under 38 C.F.R. § 3.385, and further showed a 
finding of bilateral tinnitus. The question for 
consideration, then, is whether any current hearing loss or 
tinnitus is causally related to such noise exposure.

At the time of the November 2008 VA examination, the Veteran 
denied a history of ear pathology or a family history of 
hearing loss.  He reported noise exposure in service, as 
previously described, and asserted that he was diagnosed with 
hearing loss, among other things, while being hospitalized 
one month later at Camp Drew in Tokyo, Japan.  Sick reports 
confirm that the Veteran was hospitalized in August 1952 for 
chest and back pains, and the Board notes that this is not 
inconsistent with the Veteran's statement that his diagnosis 
was for "pneumonia, hearing loss and a back problem."  The 
Veteran also stated that his tinnitus occurred after the 
explosion incident.  This is consistent with his contention 
that he was assigned near a British artillery unit during 
that time as a non-commissioned communication officer.  

The Veteran reported that he was aware of hearing loss at the 
time that he started working as a civilian for Weyerhaeuser 
post-service in 1954, and that that this progressed to a 
complete and sudden hearing loss in the right ear 
approximately four to five years before the 2008 VA 
audiological examination.  He reported that he had a hearing 
test and was told he had hearing loss at a pre-employment 
test for Weyerhaeuser; however, he did not provide 
verification.  The Veteran worked as a wood boss, cutting 
foreman and supervisor, as well as ten years in forestry.  He 
told the examiner that he hunts four to five days a year 
without hearing protection devices. 

Based on the available evidence, the VA examiner in November 
2008 stated that he could "not resolve this issue without 
resorting to mere speculation."  The examiner failed to note 
whether he had reviewed the Veteran's claims file.  He did, 
however, report that the Veteran's STRs were not available 
for review, nor were any prior hearing tests.  Although any 
statement as to etiology of the hearing loss and tinnitus was 
acknowledged to be speculative, the audiologist opined that 
the evidence indicated the bilateral hearing loss and 
tinnitus were not service connected.  The audiologist then 
suggested that it was more logical to conclude the hearing 
loss and tinnitus were associated with long-term occupational 
and/or recreational noise.  The audiologist substantiated 
that the greater hearing loss in the right ear was long-
standing, with a sudden decrease in hearing four to five 
years earlier.  

While the VA examiner ultimately rendered a negative opinion 
in November 2008, such opinion has limited probative value in 
establishing etiology because it was couched in speculative 
terms.  Moreover, in concluding that the hearing loss and 
tinnitus were associated with long-term occupational and/or 
recreational noise, he did not account for the Veteran's 
reports of hearing loss as early as 1954 and his report of 
tinnitus immediately following the artillery explosion.  In 
this regard, 
it is noted that the Veteran is competent to give evidence 
about his observable symptoms, such as hearing loss and 
ringing in his ears.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, for the reasons already discussed, the 
Veteran's statements are found to be very credible in the 
instant case.  Thus, the Veteran's reported medical history 
in this case is found to hold more probative weight than the 
VA examiner's opinion that was qualified as being speculative 
and which essentially ignored the Veteran's own reported 
medical history.  

Therefore, in light of the credible evidence that the Veteran 
suffered noise exposure during service, and experienced 
bilateral hearing loss and tinnitus post exposure, the Board 
finds the evidence to be at least in equipoise as to the 
origin of his disabilities.  Accordingly, reasonable doubt is 
resolved in the Veteran's favor and service connection is 
granted for bilateral hearing loss and tinnitus as having 
developed as a result of in-service noise exposure.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


